UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 9, 2017 NASCENT BIOTECH, INC. (Exact name of registrant as specified in its charter) Nevada 000-55299 45-0612715 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 601 21st Street, Suite 300, Vero Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(612) 961-5656 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 FD Disclosure (a) The Company issued a press release on August 9, 2017, a copy of which is attached hereto as an exhibit. (b) The information contained in this Section 7.01 of this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such filing. ITEM 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit 99(i)* August 9, 2017 Press Release *filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NASCENT BIOTECH, INC. Date:August, 9, 2017 By: /s/ Sean Carrick Sean Carrick President 3
